Citation Nr: 1146031	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a hearing officer at the RO in January 2010.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right lower extremity is etiologically related to service-connected diabetes mellitus.

2.  The Veteran's peripheral neuropathy of the left lower extremity is etiologically related to service-connected diabetes mellitus.

3.  The Veteran's erectile dysfunction is etiologically related to service-connected diabetes mellitus.







CONCLUSIONS OF LAW

 1.  Service connection for peripheral neuropathy of the right lower extremity is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Service connection for peripheral neuropathy of the left lower extremity is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

3.  Service connection for erectile dysfunction is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral peripheral neuropathy of the lower extremities and erectile dysfunction as they are the result of service-connected diabetes mellitus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is also provided for a disability, which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

The record establishes the presence of peripheral neuropathy of the lower extremities and erectile dysfunction.  The Veteran was diagnosed with peripheral neuropathy of the lower extremities by a VA examiner in June 2009 and the diagnosis was confirmed by a November 2009 nerve conduction study at the Black Hills VA Medical Center (VAMC).  The Veteran was also diagnosed with erectile dysfunction during a July 2006 examination at the VAMC.

The record also contains evidence that the Veteran peripheral neuropathy and erectile dysfunction are due to service-connected diabetes.  In September 2009, the Veteran's VA primary care physician opined that his peripheral neuropathy and erectile dysfunction were likely due to diabetes mellitus.  In addition, the Veteran's VA podiatrist diagnosed peripheral neuropathy associated with diabetes in October 2009.  Although the record also contains medical opinions weighing against the claims from a VA physician who examined the Veteran in May 2008 and October 2009, the Board finds that these opinions are not persuasive.  The examiner's opinions were based on findings that the Veteran's diabetes mellitus was not diagnosed until 2008 while he manifested symptoms of peripheral neuropathy and erectile dysfunction several years earlier.  However, review of the claims file shows that the Veteran was found to have elevated blood sugar levels in December 2004 that were characterized by his private physician as borderline diabetic.  The same private physician noted neuropathy-type foot pain in October 2004 that was of unclear etiology.  Therefore, the Veteran's symptoms of diabetes and neurological impairment were initially noted at approximately the same time.  The Board finds that the preponderance of the evidence weighs in favor of the Veteran's claims and a nexus between the current peripheral neuropathy and erectile dysfunction and diabetes mellitus.  

The Board notes that the record also contains some evidence of lower extremity radiculopathy incurred secondary to a lumbar spine disability.  A February 2004 private MRI noted lumbar disc disease and herniations with nerve root involvement. A January 2005 nerve conduction study also indicated radiculopathy with no evidence of generalized peripheral neuropathy.  The Veteran testified in January 2010 and June 2011 that the type of pain he had experienced with his radiculopathy was separate and distinct from that associated with his current peripheral neuropathy.  He testified that his radiculopathy was productive of pain only on the sides of his feet and had resolved several years ago.  In contrast, his current neuropathy manifested pain and burning in his legs and the middle of his feet and toes.  A November 2009 VA nerve conduction study also documented the presence of axonal neuropathy that was consistent with diabetic neuropathy.  Thus, the lay and medical evidence establishes that the Veteran experienced radiculopathy of the lower extremities that resolved prior to receipt of his claim July 2008.  His complaints of lower extremity pain and burning are currently the result of peripheral neuropathy associated with diabetes mellitus.  

All the elements necessary for establishing service connection are met in this case and the Veteran's claims for service connection for peripheral neuropathy of the bilateral lower extremities and erectile dysfunction on a secondary basis is granted.
VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  


ORDER

Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to service-connected diabetes mellitus is granted. 

Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected diabetes mellitus is granted.

Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


